                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION


TAMMY RASDON &
JIM RAINES                                                                    PLAINTIFFS

V.                                                                    NO. 3:19CV100-M-P

E 3 TRUCKING, INC. &
ROBERT AGHAJANI                                                            DEFENDANTS




      ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
       PLEADINGS AS TO PLAINTIFFS’ CLAIM FOR PUNITIVE DAMAGES

       This cause comes before the Court on the Defendants’ Federal Rules of Civil Procedure

12(c) motion for judgment on the pleadings as to Plaintiffs’ claim for punitive damages.

                                         I. Background

       Plaintiff Jim Raines was operating a vehicle with Plaintiff Tammy Rasdon as a passenger.

The Plaintiffs were travelling eastbound on U.S. Highway 72 in Walnut, Mississippi at a speed

of approximately 20 miles per hour. Also travelling eastbound on U.S. Highway 72 was

Defendant Robert Aghajani, who was allegedly operating a tractor trailer as an independent

contractor for E 3 Trucking, Inc. Plaintiffs allege Robert Aghajani was travelling at

approximately 65 miles per hour when he collided with the rear end of their vehicle. Plaintiffs

have requested, among other damages in their complaint, punitive damages against Defendants

Robert Aghajani and E 3 Trucking, Inc.

                                           II. Standard

       Rule 12(c) of the Federal Rules of Civil Procedure provides that “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”

                                                 1
In a motion for a judgment on the pleadings “[t]he central issue is whether, in the light most

favorable to the plaintiff, the complaint states a valid claim for relief.” Hughes c. Tobacco Inst.,

Inc., 278 F.3d 417, 420 (5th Cir. 2001). Such a motion “is appropriate only if there are no

disputed issues of fact and only questions of law remain.” Id. (citing Voest-Alpine Trading USA

Corp. v. Bank of China, 142 F.3d 887, 891 (5th Cir. 1998)). Moreover, in ruling on a motion for

judgment on the pleadings, “the district court is confined to the pleadings and must accept all

allegations contained therein as true.” Hughes, 278 F.3d at 420 (citing St. Paul Ins. Co. v. AFLA

Worldwide Ins. Co., 937 F.2d 274, 279 (5th Cir. 1991)). In considering Rule 12(c) motions the

court relies on the same standard as that of a Rule 12(b)(6) motion. Great Plains Tr. Co. v.

Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002).

        To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 697, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. It is not necessary

that a complaint contain detailed factual allegations, but it must set forth “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Colony

Ins. Co. v. Peachtree Constr., Ltd., 647 F.3d 248, 252 (5th Cir. 2011) (quoting Twombly, 550

U.S. at 555). The Court must liberally construe the complaint in the light most favorable to the

plaintiff and accept all well-pleaded facts as true. Woodard v. Andrus, 419 F.3d 348, 351 (5th

Cir. 2005).




                                                   2
                                          III. Discussion

   Defendants argue that this Court should grant their motion for judgment on the pleadings

with respect to Plaintiffs’ punitive damages claim.

   A. Punitive Damages Claim

   Under Mississippi law, punitive damages may be awarded if the claimant can “prove by clear

and convincing evidence that the defendant against whom punitive damages are sought acted

with actual malice, gross negligence which evidences a willful, wanton or reckless disregard for

the safety of others, or committed actual fraud.” Miss. Code Ann. § 11–1–65(1)(a). In Aldridge

v. Johnson, the Mississippi Supreme Court found that punitive damages instructions given at the

trial level were incorrect in an automobile accident. The defendant failed to reduce his speed

from 70 miles per hour to 45 miles per hour and crossed double yellow lines to pass two cars that

resulted in him losing control of his vehicle and colliding with a mobile home. 318 So.2d 870 at

871-873 (Miss.1975).

   Plaintiffs cite Paragraphs 12 and 13 of their complaint and argue that both paragraphs allege

sufficient facts to support their claim of punitive damages. Paragraphs 12 and 13 state the

following:

       12.     Defendant Robert Aghajani failed to keep a proper lookout for the vehicle

       operated by Plaintiff Jim Raines, failed to operate the tractor-trailer with

       reasonable care, and negligently collided with the vehicle operated by Jim Raines.

       13.     Defendant Robert Aghajani’s negligence was so flagrant and outrageous

       that it rises to the level of gross negligence and recklessness.

       Plaintiffs cite three cases in their response in [Doc. 22] to support their argument

that the punitive damages claim has been well plead: Sanford v. Jacobs Technology, Inc.,



                                                 3
2014 WL 7333481 (S.D. Miss. 2014); Moore v. True Temper Sports, Inc., 2011 WL

4498882 at 2(N.D. Miss. 2011); and Cross v. Forest Laboratories, 2014 WL 11430933 at

(N.D. Miss. 2014).

       The Sanford court did not dismiss the punitive damages claim, in a wrongful

discharge suit, because the Plaintiff sufficiently alleged in his pleading that he was

retaliated against for reporting a federal crime. 2014 WL 7333481, at *2.

       The Moore court concerned a race discrimination claim where four African

American male employees were twice retaliated against for choosing not to wear a shirt

with Defendant’s name, while white employees were not discriminated against for not

wearing the shirt. 2011 WL 4498882, at *1. The court found that “plaintiffs’ complaint

stat[ed] a claim for relief that [was] plausible on its face”, thus defendant’s motion to

dismiss the claim was not granted. Id. at *3

       This Court found in Cross that a punitive damages claim should not be dismissed

because “[P]laintiffs’ amended complaint as a whole does set forth allegations under

Mississippi’s punitive damages law to comply with the pleading requirements.” 2014 WL

11430933, at *3 (N.D. Miss. May 12, 2014).

       The Sanford and Moore holdings each hinged on the defendants’ alleged

intentional acts of retaliation. The Cross holding was bottomed on the plaintiffs’

allegations of misrepresentation, again an intentional tort. In this case, no pleaded facts

allege intent. Hence, the cases cited by the Plaintiffs are not apropos.

       A fair reading of Aldridge compels this Court to find the complaint in this case

insufficient to support a claim for punitive damages. If the Mississippi Supreme Court is

unwilling to allow a jury to be instructed on punitive damages where the driver caused a



                                                  4
wreck by exceeding the speed limit and crossing a double yellow line to travel in the

opposite lane in an attempt to pass two vehicles, then the alleged punitive damages claim

here, is insufficient. The limited facts alleged do not allow the Court to reasonably infer

that the Defendants acted with actual malice, gross negligence, willfulness, wantonness,

or reckless disregard for the safety of others. Thus, the Defendant’s actions do not exceed

Aldridge.

       In conclusion, regarding punitive damages, this Court finds that Paragraphs 12

and 13 and the complaint state mere conclusions, rather than facts and are insufficient to

support an award of punitive damages.

       To the extent that any of the Plaintiffs’ punitive damages claims against

Defendant E 3 Trucking, Inc. arise under vicarious liability, such damages are not

available under Mississippi law—“punitive damages are not available in Mississippi on

the basis of vicarious liability.” Bell v. Coleman, No. 4:17–CV–47–SA–JMV, 2018 WL

3118614, at *4 (N.D. Miss. June 25, 2018) (citing Littlejohn v. Werner Enterprises, Inc.,

No. 1:14–CV–44–SA–DAS, 2015 WL 3484651 (N.D. Miss. June 2, 2015)).

                                      IV. Conclusion

       Accordingly, Defendants’ Motion for Judgment on the Pleadings as to Plaintiffs’

Claim for Punitive Damages, [Doc. #14], is GRANTED.

       This the 12th day of September, 2019.




                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI




                                                 5
